Name: Council Decision (CFSP) 2016/50 of 18 January 2016 amending Decision 2014/219/CFSP on the European Union CSDP Mission in Mali (EUCAP Sahel Mali)
 Type: Decision
 Subject Matter: Africa;  European construction;  executive power and public service;  defence;  international security
 Date Published: 2016-01-19

 19.1.2016 EN Official Journal of the European Union L 12/48 COUNCIL DECISION (CFSP) 2016/50 of 18 January 2016 amending Decision 2014/219/CFSP on the European Union CSDP Mission in Mali (EUCAP Sahel Mali) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 15 April 2014, the Council adopted Decision 2014/219/CFSP (1) on the European Union CSDP Mission in Mali (EUCAP Sahel Mali), which is valid for 24 months from the launching of EUCAP Sahel Mali. (2) On 19 January 2015, the Council adopted Decision (CFSP) 2015/76 (2) amending Decision 2014/219/CFSP, which launched EUCAP Sahel Mali on 15 January 2015 and endowed it with a financial reference amount for the period until 14 January 2016. (3) Decision 2014/219/CFSP should be amended to provide for a financial reference amount for the period from 15 January 2016 to 14 January 2017, HAS ADOPTED THIS DECISION: Article 1 Decision 2014/219/CFSP is amended as follows: (1) in Article 14, paragraph 1, the following subparagraph is added: The financial reference amount intended to cover the expenditure related to EUCAP Sahel Mali between 15 January 2016 and 14 January 2017 shall be EUR 14 850 000; (2) in Article 14, paragraph 2 is replaced by the following: 2. All expenditure shall be managed in accordance with the rules and procedures applicable to the general budget of the Union. Participation of natural and legal persons in the award of procurement contracts by EUCAP Sahel Mali shall be open without limitations. Moreover, no rule of origin for the goods purchased by EUCAP Sahel Mali shall apply. Subject to the Commission's approval, EUCAP Sahel Mali may conclude technical arrangements with Member States, the host State, participating third States and other international actors regarding the provision of equipment, services and premises to EUCAP Sahel Mali.. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 15 January 2016. Done at Brussels, 18 January 2016. For the Council The President F. MOGHERINI (1) Council Decision 2014/219/CFSP of 15 April 2014 on the European Union CSDP Mission in Mali (EUCAP Sahel Mali) (OJ L 113, 16.4.2014, p. 21). (2) Council Decision (CFSP) 2015/76 of 19 January 2015 launching the European Union CSDP mission in Mali (EUCAP Sahel Mali) and amending Decision 2014/219/CFSP (OJ L 13, 20.1.2015, p. 5).